DETAILED ACTION
Notice to Applicant
In the amendment dated 10/22/2021, the following has occurred: Claims 1 and 11 have been amended; Claim 14 has been added.
Claims 1-14 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 14 now requires “wherein a portion of the upper surface of the plate unit is interposed between the nut and the at least one bus bar.” This language does not appear in the instant 135 contacting the bus bar 150 without interposition of any surface of the plate unit:

    PNG
    media_image1.png
    572
    484
    media_image1.png
    Greyscale

Since there does not appear to be any support in the specification for this limitation, the claim is also rejected for indefiniteness under § 112(b), since it is unclear what the metes and bounds of the claim are or were intended to be. The Office has interpreted the claim to require something like a lip over some portion of the nut, as shown in Fig. 9 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0372736 to Kim et al.) in view of Kimseung-Yong (KR 20-2009-0004141, submitted by Applicant with the IDS from 11/8/2019).
	Regarding Claims 1 and 2, Kim teaches:
a plate unit 400 disposed on a battery module 100 with at least one “electrical equipment” within the meaning of the claim (Figs. 1-4, para 0050)
a pack terminal 300 loaded on the plate unit wherein the pack terminal includes a terminal bolt 300 configured to be contacted and connected to a connector of an external device (para 0055) 
and a nut N2 configured to be fastened to the terminal bolt (Figs. 5-8 and paras 0066-0075)
at least one bus bar 500
wherein at a side portion of the plate unit (Figs. 2-4 and Fig. 7) an insert portion that is open to allow the nut to be inserted therein is formed (see the opening that the nut N2 is inserted into in Fig. 8)

    PNG
    media_image2.png
    475
    716
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    575
    688
    media_image3.png
    Greyscale

and a slot portion is formed to fix the nut inserted through the insert portion at a predetermined position (see the stepped portion shown in Fig. 8, wherein a flared upper portion N2, indicating that the portion below the step fixes the nut in what is interpreted here as a “slot portion”)
wherein the insert portion “is located between a maximum point of elevation on an upper surface and a lower, or bottom, surface of the plate unit (Fig. 8)
wherein a bus bar mounting groove is formed at the upper surface of the plate unit and is depressed inwards, at least relative to other points on the surface, so as to allow the at least one bus bar to be mounted onto the upper surface of the plate unit (Fig. 6)

    PNG
    media_image4.png
    656
    721
    media_image4.png
    Greyscale

	Kim does not explicitly teach:
that the insert portion is “laterally opened” to allow the nut to be inserted therein, since it is dropped in vertically
	Similarly, for claim 2, Kim does not explicitly teach:
a slot portion defined with a sliding region having a moving space that extends in a horizontal direction from the insert portion to allow the nut inserted into the insert portion to slide therein
a placing region communicating with the sliding region and allowing the nut to be placed thereon, the placing region having an upper opening to allow the terminal bolt to be inserted downwards from above
	Sliding insert portions with lateral openings for nuts that receive electrically conducting bolts, however, were known in the electrical connection arts. Kimseung-Yong, for example, teaches a nut 41 which is slid into a sliding portion 27 of a connection plate having a horizontal moving space and including an upper opening to allow a bolt to be inserted downwards from above (see e.g. Fig. 2)

    PNG
    media_image5.png
    429
    531
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the nut insertion portion of Kim to having the sliding portion of Kimseung-Yong with the motivation to fix the relative rotation of the 
	Regarding Claim 3, Kimseung-Yong renders obvious:
a depressed step that allows at least a portion of the sliding region to be open upwards (Fig. 2, at least e.g. 35)
	Regarding Claim 4, Kimseung-Yong renders obvious:
a support rib 29 that protrudes upwards formed at a lower surface of the placing region to support a lower surface of the nut (Fig. 2, page 5, etc.)
	Regarding Claim 5, Kimseung-Yong renders obvious:
wherein the rib/supporting surface extends in a horizontal direction along the sliding direction of the nut, wherein an inclined portion 33 connected to the support rib and protruding upwards to have a protruding height that gradually increased toward the support rib is formed at the lower surface of the placing region (Fig. 2)
	Regarding Claims 6 and 7, Kimseung-Yong renders obvious:
wherein the nut includes a support portion 43 that is polygonal-planar positioned to face an inner lower surface and an inner side surface of the slot portion and a ring portion 47 having a diameter smaller than a planar size of the support portion and protruding upwards from an upper portion of the support portion, wherein an inner lower end of the slot portion has a greater width than an inner upper end of the slot portion to allow both side portions of the support portion to be inserted (Fig. 2)
	Regarding Claim 8, Kimseung-Yong renders obvious:
wherein the inner side surface of the upper opening of the placing region is formed to be in contact with an outer circumference of the ring portion and wherein a fixing protrusion that 37 is formed at the inner side surface of the upper opening of the placing region (Fig. 2, page 6)
	Regarding Claim 11, Kim teaches:
a bus bar mounting groove depressed inwards to allow the bus bar to be  mounted onto an upper surface thereof, and a part of a lower surface of at least one bus bar mounting groove communicates with the upper opening of the placing region (Fig. 8, etc.)
	Regarding Claim 12, Kim teaches:
the electrical assembly according to claim with a plurality of secondary batteries (abstract, etc.)
with a lower housing 202 having an open portion that is open upwards and an inner space formed therein to allow the battery module to be disposed in the inner space and an upper housing 202 configured to cover an upper open portion of the lower housing and having an opening formed to allow a portion of the pack terminal to protrude outwards (Fig. 2)
	Regarding Claim 13, Kim teaches:
a vehicle comprising the battery pack (paras 0003-0010)
	Regarding Claim 14, Kimseung-Yong teaches:
a portion of the plate overlaps the nut to secure it from popping out (see Figs)
	It would have been obvious to one of ordinary skill in the art to modify the nut insertion portion of Kim to having the sliding portion of Kimseung-Yong with the motivation to fix the relative rotation of the screw nut while allowing for easy insertion (see translation of Kimseung-Yong at “Effects of the Invention”). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0372736 to Kim et al.) in view of Kimseung-Yong (KR 20-2009-0004141, submitted by Applicant with the IDS from 11/8/2019) in further view of Lee (KR 10-0673609, submitted by Applicant with the IDS from 11/8/2019).
	Regarding Claim 9, Kimseung-Yong renders obvious:
wherein an aperture 49 is formed in the support portion and the ring portion to allow the terminal bolt to pass therethrough 
	While Kimseung-Yong does not explicitly depict a chamfered edge on the upper ring of the nut, such chamfered edges were conventional in the art. Lee, showing a similar nut slid into an insertion space, teaches a chamfered inner edge for the ring portion of the nut (see Fig. 3). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 10, Kimseung-Yong renders obvious:
wherein the slot portion has a recessed portion 39 communicating with the aperture and formed by recessing a portion of the lower surface of the placing region downwards (Fig. 2)

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to require an upper and lower surface between which the insert portion is located and from which it laterally opens. The broadest reasonable interpretation of the claims, however, does not require a structure like that shown in instant Fig. 5 with a bridge-like upper surface over the lateral opening, it only requires an “upper” or top surface and a “lower” or bottom surface of the plate unit, which both Kim and Kimseung-Yong teach. Applicant also argues that Kim lacks a bus bar mounting groove. But this does not appear to be the case, at least within the broadest Kim teaches a flat area set off from the rest of the upper surface for receiving the bus bar (Fig. 6). 

    PNG
    media_image6.png
    834
    777
    media_image6.png
    Greyscale


This groove appears to be “depressed inwards” relative to sidewalls that keep the bus bar within the intended area, and stepped down from the connecting portion at the left-hand side.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723